Citation Nr: 0729361	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability to include a personality disorder and a 
schizoaffective disorder with depression.

2.  Entitlement to a compensable rating for residuals of 
fractures of the left thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Sister




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to January 
1982.  The veteran received an Under Other Than Honorable 
discharge from service.  In a June 1985 administrative 
decision, the veteran's psychiatric disability was determined 
to have contributed to the behavior resulting in his 
discharge and he was determined to be eligible for VA 
benefits in accordance with 38 C.F.R. § 3.12(b).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO in Waco, Texas, which denied the claim for a compensable 
rating for left thumb fracture residuals and reopened and 
denied service connection for a personality disorder.  The 
veteran relocated and his claim is now being addressed by the 
RO in Muskogee, Oklahoma.  

The veteran and his sister testified before the undersigned 
at a June 2007 hearing at the RO.  A transcript has been 
associated with the file.

Evidence has been received at the June 2007 hearing, 
subsequent to the final consideration of the claim by the RO.  
The veteran has waived RO consideration of that evidence.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.

Regardless of the RO's decision to reopen the claim of 
service connection for a personality disorder claim, the 
Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  
In August 1986, the RO denied the veteran's claim for service 
connection as it was determined that his psychiatric 
disability consisted of a personality disorder.  It was 
pointed out that a personality disorder was not a 
"disability" by law and was not subject to service 
connection.  Since this decision was issued, new evidence has 
been added to the claims folder to include VA treatment 
records from 1998 which indicate that the veteran may have 
other psychiatric disabilities in addition to his personality 
disorder, which may be related to service.  This evidence is 
new and material and raises the possibility of service 
connection for a disorder which is not precluded by law.  
38 C.F.R. § 3.156.  The Board concludes that the evidence is 
sufficient to reopen the claim.  The decision that follows 
will address the merits of the claim.  Accordingly, the issue 
has been restyled on the cover page of the decision. 


FINDINGS OF FACT

1.  A personality disorder was noted at service separation 
and currently.

2.  The veteran's exhibited schizoid behavior in service and 
has a current schizoaffective disorder with depression.

3.  The veteran's service-connected residuals of left thumb 
fractures do not include decreased range of motion, or 
extension or flexion deformities with little to no 
manipulative impact; there is no objective evidence of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements. 


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A psychiatric disability, a schizoaffective disorder with 
depression, was incurred in active military service.  38 
U.S.C.A. §§ 1111, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307. 3.309, 3.384 (2006).

3.  The criteria for a compensable evaluation for residuals 
of left thumb fractures are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act

As to the petition to reopen the claim of service connection, 
reopening and service connection have been granted, as 
discussed below.  These actions constitute a complete grant 
of the benefit sought on appeal.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

With respect to the veteran's left thumb fracture residuals 
claim, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, an 
undated letter sent prior to the January 2003 rating decision 
fully satisfied the duty to notify provisions for the first 
three elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The undated 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the RO continued the noncompensable disability rating 
at issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Claim 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Where a veteran served 
90 days or more of continuous, active military service and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
psychosis shall be presumed to have been incurred in service 
even though there is no evidence of it during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  During the pendency of this appeal, 38 C.F.R. 
§ 3.384 was added to further define a "psychosis" to include 
schizoaffective disorder.  Id. (effective August 28, 2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that developmental defects, such as 
personality disorders that are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, are 
not diseases or injuries within the meaning of applicable 
legislation.  Thus, generally speaking, a personality 
disorder cannot be service-connected as a matter of express 
VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was 
not noted.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In cases where the disease or injury at issue is not noted on 
the entrance examination, a two-pronged test is for 
consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the preexisting disease or injury 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  The law further provides that the burden to rebut 
the presumption and show no aggravation of a pre-existing 
disease or disorder during service lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, after having 
determined the presence of a preexisting condition, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The veteran contends that he is entitled to service 
connection for a psychiatric disability variously 
characterized as a personality disorder and a schizoaffective 
disorder with depression.  For the reasons that follow, the 
Board finds that service connection is denied for a 
personality disorder and service connection is warranted for 
a schizoaffective disorder with depression.  

At entry to active duty in August 1978, the veteran had a 
physical examination.  There is no notation on his induction 
examination report of a psychiatric disorder.  As such, the 
presumption of soundness attaches and the Board will inquire 
as to whether there is evidence to rebut such, i.e., clear 
and unmistakable evidence that establishes both that the 
psychiatric disability preexisted service and was not 
aggravated during service.

In 1980 and 1981, the veteran received a series of non-
judicial punishments and poor performance marks.  A September 
1981 psychiatric evaluation request indicates that the 
veteran repeatedly appeared at sick call with vague 
psychosomatic complaints, including muscle twitching and 
eneuresis with two incidents of bedwetting.  The evaluator 
indicated that the veteran had long-standing passive 
aggressive tendencies resulting in conflict with his 
commanders compounded by drug dependence.  

In January 1982, the veteran was seen for a psychological 
evaluation as a result of complaints of concentration 
difficulty and schizoid mentation.  During the course of the 
evaluation, he reported having a preservice history of 
discipline problems while in high school and also during 
service to include in the initial months of active duty.  
Following an examination, he was diagnosed with a mixed 
personality disorder with schizoid features, passive 
aggressive and inadequate features.  The veteran's 
personality disorder was described as being of a longstanding 
nature.  It was also pointed out that he had longstanding 
difficulties with authority figures and rules and regulations 
and an inability to tolerate the enforced closeness of 
military life.  Separation from service was advised.  The 
examiner concluded that the veteran's psychiatric disability 
existed prior to service.  

Applying the pertinent legal criteria to the facts summarized 
above, because a psychiatric disability was not noted on the 
examination at the time of enlistment, the presumption of 
sound condition attaches in this case.  The first question 
before the Board, accordingly, is whether the presumption 
that the veteran was in sound condition on entrance is 
rebutted.  In order to rebut the presumption that a 
psychiatric disability did not exist prior to service, there 
must be clear and unmistakable evidence both that psychiatric 
disability existed prior to service and that psychiatric 
disability was not aggravated by service.  See VAOPGCPREC 3-
03; Cotant, 17 Vet. App. at 116 (2003). 

As to the first "prong" of this test, from review of the 
evidence of record above, there is evidence, although perhaps 
not "clear and unmistakable" evidence, that the veteran had a 
psychiatric disability which existed prior to service.  In 
this regard, it is noted that the July 1982 psychological 
evaluation noted a lengthy preservice history of psychiatric 
problems while the veteran was in high school and in the 
initial phases of his active duty.  However, with respect to 
the second "prong," it is obvious that given the numerous 
inservice findings of increased symptomatology of the 
veteran's psychiatric disability, it cannot reasonably be 
said that, when viewed in its totality, there is clear and 
unmistakable evidence that the veteran's psychiatric 
disability was not aggravated by service.  As such, the 
presumption of soundness is not rebutted.

Thus, the Board must now address the question of whether the 
veteran's inservice psychiatric disabilities were incurred in 
service such that service connection would be warranted.  
Because the presumption of sound condition at entrance to 
service cannot be rebutted, it must be assumed as a matter of 
law that the veteran did not have a psychiatric disability at 
entry to service, even though the January 1982 psychological 
examiner made this assumption. 

Since the Board must assume, as a matter of law in this case, 
that the veteran did not have a psychiatric disability at 
entry to service, the question confronting the Board is on 
what basis, or theory of entitlement, may the claim be 
considered; that is, must the Board now consider the claim 
only based on whether the veteran's psychiatric disability 
was incurred in service or may the Board still consider the 
claim based on aggravation of a preexisting disorder?  In 
other words, because the Board must assume that the appellant 
was psychiatrically sound at entry, must the Board conclude 
that a psychiatric disability did not exist prior to service 
or may the Board find that such a disorder was present, but 
not symptomatic, at entry to service?

Because under VAOPGCPREC 3-03 the presumption of soundness 
has not been rebutted in this case, the Board concludes that 
service connection may not be granted on the basis of 
aggravation during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 
establish independent factual presumptions, each of which 
specifies the predicate facts necessary to invoke the 
presumption and the facts that must be shown to rebut the 
presumption).  Thus, service connection should be considered 
on the basis of whether or not a psychiatric disability was 
incurred, rather than aggravated, in service.

As an initial matter, the Board notes that developmental 
defects, such as personality disorders that are characterized 
by developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  Thus, the Board must deny 
service connection for the veteran's personality disorder.  
38 C.F.R. §§ 3.303(c), 4.9 (2006). 

Aside from the personality disorder, the veteran exhibited 
psychiatric problems, to include schizoid mentation and 
schizoid behavior during active duty.  As for current 
psychiatric problems, it is noted that he has a 
schizoaffective disorder and depression.  The Board notes 
that the categories and names of psychiatric disabilities 
have been revised in the years since the veteran's initial 
diagnosis, and that the current diagnosis of a 
schizoaffective disorder with depression is entirely 
consistent with his inservice symptoms of schizoid behavior.  
See generally DSM-II (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (2nd 
ed. 1968)); DSM-III (3rd ed. 1985); DSM-IV (4th ed. 1994).  
Although the veteran was diagnosed as having bipolar disorder 
in 1998, this diagnosis has been since abandoned in favor of 
the diagnoses, noted above. 

Resolving all doubt in favor of the veteran, the Board finds 
that the veteran's current psychiatric disability, a 
schizoaffective disorder with depression is related to 
service; service connection is warranted.  See 38 C.F.R. 
§ 3.303.

IV. Increased Ratings

The veteran contends that he is entitled to a compensable 
rating for his residuals of a left thumb fracture.  For the 
reasons that follow, the Board concludes that a compensable 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's left thumb is rated by analogy under Diagnostic 
Code 5224, pertaining to ankylosis of the thumb.  See 38 
C.F.R. § 4.20 (When an unlisted condition is encountered it 
is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.).  

Under DC 5224, a 10 percent evaluation is warranted when 
there is favorable ankylosis and a 20 percent evaluation is 
warranted when there is unfavorable ankylosis.  See 38 C.F.R. 
§ 4.71a.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his thumb, albeit with some complaints of pain, so it is 
clearly not ankylosed.  As a result, a compensable rating 
under DC 5224 is not warranted.  See 38 C.F.R. § 4.71a.  

The Board notes that the rating criteria for evaluating 
disability involving single or multiple digits of the hand 
were amended, effective August 26, 2002.  A note under 
Diagnostic Code 5224 now requires that a medical 
determination must consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  There is 
no indication that amputation is required and the overall 
function of the hand does not appear to be impaired.  

Moreover, the relevant evaluation requirements effective 
since August 26, 2002, also provide for a new diagnostic 
code, which discusses the particular limitation of motion of 
the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  
Limitation of motion was considered in the January 2003 
rating decision.  The Board finds that there is no prejudice 
to the veteran in considering this Diagnostic Code. 

Diagnostic Code 5228 indicates that a noncompensable rating 
is warranted for limitation of motion of either thumb if 
there is a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Id.  A 10 percent rating is warranted 
for limitation of motion of either thumb if there is a gap of 
one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.  On 
examination in June 2004, the veteran was able to close his 
thumb with all fingers of the left hand sequentially.  A 
compensable rating is not warranted under DC 5228.  See 
38 C.F.R. § 4.71a.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Here, functional loss was considered.  The veteran complains 
of poor circulation and flare ups of stiffness and pain in 
his left hand, which was evaluated and considered by the June 
2004 examiner.  Objective testing revealed good strength in 
the left hand, with unimpeded pulling, pushing and twisting, 
with no decreased range of motion, extension or flexion 
deformities.  The examiner concluded the left thumb condition 
had virtually no effect on the veteran's daily life.  Despite 
the veteran's contentions that his left thumb is painful and 
has worsened through the years, his treatment records are 
virtually silent to any complaints or treatments of his left 
thumb despite his extensive treatment for other, unrelated, 
medical conditions.  There simply is no objective showing of 
functional loss warranting a compensable evaluation.  See 
DeLuca, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a personality disorder 
is denied.

Entitlement to a schizoaffective disorder with depression is 
granted. 

Entitlement to a compensable rating for residuals of 
fractures of the left thumb is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


